DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/146,895, originally filed 09/28/2018, claims no foreign priority.

Response to Amendment
This office action is in response to Amendments submitted on 03/08/2021 wherein claims 1-20 are pending and ready for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is Examiner’s statement of reasons for allowance:
	The prior art of record does not teach or fairly suggest a system and method for evaluating an event prediction model including:

In independent claim 1 and independent claim 14:  
	Prior art teaches the following limitation of independent claim 1 and independent claim 14, 

and the limitation,  
	“applying each of the two different event prediction models to a set of test data associated with known instances of actual event occurrences of the given type and thereby causing each of the two different event prediction models to output a respective set of predictions of whether an event occurrence of the given type is forthcoming” (Chu, U.S. Pat. No 8,214,308 B2, col 3 line 4-23);
	However, Examiner was unable to find a prior art that teaches or fairly suggests the limitation of “determining a ratio” as defined below.  
	“determining a ratio between (1) a first difference between the respective number of false flags produced by the first one of the two different event prediction models and the respective number of false flags produced by the second one of the two different event prediction models and (2) a second difference between the respective number of catches produced by the first one of the two different event prediction models and the respective number of catches produced by the second one of the two different event prediction models; and 
	determining whether the ratio is less than an estimate of how many false flags are worth trading for one catch and then (1) if the ratio is less than the estimate, identifying the first one of the two different event prediction models as the given one of the two different event prediction models, or (2) if the ratio is not less than the estimate, identifying the second one of the two different event prediction models as the given one of the two different event prediction models;” 

In independent claim 8 and independent claim 17: 
	Prior art teaches the following limitation of independent claim 8 and independent claim 17, 
	“using one or more machine learning techniques to train an event prediction model that is configured to preemptively predict event occurrences of a given type” (Chu, U.S. Pat. No 8,214,308 B2, col 13 line 1-20); 
	 and the limitation,
	“applying the event prediction model to a set of test data associated with known instances of actual event occurrences of the given typ
	However, Examiner was unable to find a prior art that teaches or fairly suggests the limitation of an “impact score” as defined below.
	“assigning each prediction in the set of predictions output by the event prediction model a respective potential-value score and a respective impact score; 
	determining the number of catch equivalents produced by the event prediction model by (1) identifying a first subset of the set of predictions output by the event prediction model that have been assigned positive potential-value scores, (2) for each respective prediction in the first subset, determining a respective actual-value score for the respective prediction by multiplying the respective potential-value score assigned to the respective prediction by the respective impact score assigned to the respective prediction, and (3) aggregating the respective actual-value scores for the respective predictions in the first subset to produce a total actual-value score for the first 
	determining the number of false-flag equivalents produced by the event prediction model by (1) identifying a second subset of the set of predictions output by the event prediction model that have been assigned negative potential- value scores, (2) for each respective prediction in the second subset, determining a respective actual-value score for the respective prediction by multiplying the respective potential-value score assigned to the respective prediction by the respective impact score assigned to the respective prediction, and (3) aggregating the respective actual-value scores for the respective predictions in the second subset to produce a total actual-value score for the second subset, wherein the total actual-value score for the second subset comprises the number of false-flag equivalents produced by the event prediction model;”		

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 03/08/2021 have been fully considered and are persuasive.  

 Regarding Response to Claim Objections, page 15 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 1 and 14, the objection has been withdrawn.

Regarding Response to § 112(b) Rejections, page 15-17 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 1, 8, 11-14, 16, 17, 19, and 20 the 
§ 112(b) rejections have been withdrawn for claims 1, 8, 11-14, 16, 17, 19, and 20.

Regarding Response to § 101 Rejections, pages 17-19 of applicant’s remarks, based on consultation and consideration the § 101 Rejection has been withdrawn.

Regarding Response to § 103 Rejections, pages 19-25 of applicant’s remarks, based on consultation, consideration, and new searching the § 103 Rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        5/6/2021